                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE

IN THE MATTER OF THE SEARCH OF
                                          Case No. 20-mj-31-01-AJ
THE RESIDENCE LOCATED AT 103 S
LINCOLN ST, APT 1, KEENE, NH, AND A       Filed Under Seal
BLACK, FORD TAURUS [NH 3386505]


             AFFIDAVIT IN SUPPORT OF APPLICATIONS FOR
                         SEARCH WARRANTS

    I,              being
                    b     first duly sworn, hereby depose and state as follows:

                               INTRODUCTION
       2.      I am a federal law enforcement officer of the United States within the meaning of

Federal Rule of Criminal Procedure 41(a)(2)(C), duly authorized to conduct investigations of and

make arrests for violations of United States Code.

       3.      The probable cause set forth in this affidavit is based upon my personal

knowledge and observations, experience and training, as well as through information derived

from investigators of the Keene, NH Police Department (PD), the Manchester, NH PD, NH State

Police, multiple FBI Offices, cooperating individuals, database queries, extensive review of open

source information, as well as physical and electronic surveillance, and other methods.

       4.      Since the affidavit is being submitted for the limited purpose of establishing that

probable cause exists to support the issuance of a search warrant, I have not included details

about every aspect of the investigation. While this affidavit contains all the material information

I am aware of that is pertinent to the requested search warrants, it does not set forth all of my

knowledge about this matter.

       5.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that Christopher Cantwell transmitted extortionate and

threatening communications in violation of Title 18 U.S.C. § 875. There is also probable cause

to search the locations described in Attachments A-1 and A-2 for evidence of these crimes, as

described in Attachments B-1 and B-2.

                                      PROBABLE CAUSE

                                            Background

       6.      Christopher Cantwell (“Cantwell”) resides at 103 South Lincoln St in Keene, NH.

He has an active NH driver’s license reflecting the same address. A black, 2013 Ford Taurus

bearing NH license plate 3386505 is registered in Cantwell’s name at the same address as well.
       7.      Cantwell has a criminal history that includes misdemeanor convictions for

criminal trespass, criminal possession of stolen property, criminal possession of a firearm /

weapon, negligent driving, and public intoxication, as well as multiple convictions for speeding

and driving while intoxicated. Cantwell has not been convicted of a felony. Cantwell was also

charged with Dangerous Gas: Malicious Release Cause Injury and Assault: Unlawful Injury by

Acid/Explosive/Fire for actions committed in Charlottesville, Va. in 2017, but eventually

pleaded guilty to misdemeanor Assault & Battery and was banned from the state of Virginia for

five years.

                                           Investigation

       8.      Christopher Charles Cantwell is an openly self-proclaimed Neo-Nazi and member

of the Alt-Right Movement. He gained notoriety for his involvement as a participant and

featured speaker during the Unite the Right rally in Charlottesville, VA in August 2017.

Afterwards, Cantwell was featured prominently in two HBO Vice News Tonight documentaries

about the rally, its participants, and the aftermath. Cantwell received considerable public

attention for a video he uploaded shortly after the rally in which he wept while sharing

knowledge of a warrant for his arrest. Cantwell has since been widely referred to and ridiculed

as "The Crying Nazi."

       9.      Cantwell has previously run multiple websites and hosted multiple podcasts /

webcast shows focused on white nationalism. He became well known to many supporters as

well as many with opposing views. Among those previously claiming to be like-minded was a

group of individuals known by various online pseudonyms, collectively referred to as the “Bowl

Patrol”, who became online associates of Cantwell in late 2017 or early 2018.
       10.     Cantwell previously conveyed to the FBI that members of the Bowl Patrol

reached out to him while he was incarcerated in Virginia following the Charlottesville event.

Various members showed him support and sought guidance in establishing an online platform.

Cantwell embraced the alliance and at some point even provided access credentials for some of

his websites or accounts to select members, including the group’s leader, an online user known

as “Vic Mackey”. Bowl Patrol members openly admire Dylann Roof, who was convicted of

federal hate crimes for killing nine people during a 2015 massacre at a historically black church

in Charleston, SC. Roof subsequently became the first federal hate crime defendant to be

sentenced to death. Roof became widely recognized by his distinct haircut, known as a

“Bowlcut”, which has become synonymous with the Bowl Patrol and Roof in many online

forums.

       11.     Cantwell explained that he and the Bowl Patrol began to suffer a fundamental

divide following the mass shooting at a Pittsburgh synagogue committed by Robert Bowers in

October 2018. Cantwell claimed that since he did not offer the same support for the incident as

the Bowl Patrol did, members began ridiculing and harassing him. The alleged harassment

included website defacement and posts via fake online and social media accounts pretending to

come from Cantwell. Multiple members of the Bowl Patrol, including “Mosin Nagant” and

“Cheddar Mane,” admitted to prank-calling Cantwell’s “Radical Agenda” show. Cantwell also

believed they were responsible for distributed denial-of-service (DDoS) attacks against his

websites and for robo-calling his shows, congesting the phone lines with spoofed, un-attributable

numbers. Cantwell warned Bowl Patrol members via various online forums to cease such

activity and that he had reported the matter to law enforcement.
       12.     In February 2019, Cantwell filed a sworn complaint stating that his website,

ChristopherCantwell.com, was “defaced with terrorist propaganda and pornography” the

previous night, including with “pro Robert Bowers material and bestiality.” Cantwell gave two

IP addresses of the suspected culprits, and indicated that a “WordPress login” had occurred. He

said the attack was carried out by members of the Bowl Patrol. He named Vic Mackey (the

acknowledged leader of the Bowl Patrol) and Mosin Nagant as the offenders. According to

Cantwell, “Vic had an author’s account on my website some time back when he was allowed to

contribute content. His permission to do so had since been rescinded, but his account remained

active.” Cantwell stated that the Bowl Patrol “has been responsible for constant spam and

harassment of me and my communications channels for months, ever since I distanced myself

from the group in the wake of the Pittsburgh synagogue shooting.” “I am interested in pursuing

criminal charges if at all possible.”

       13.     On or around March 5, 2019, Cantwell doxed, or released identifying information,

for a Bowl Patrol member using the online alias “Mosin Nagant”.

       14.     On 5/23/19, FBI personnel observed a black, plastic Otterbox container, as

depicted in Attachment A-2, affixed beneath the trunk area, to the underside exterior of the black

Ford Taurus bearing license plate [NH 3386505], registered to and operated by Cantwell, while it

was parked in a public area. Cantwell has been observed by FBI personnel on multiple other

occasions, both before and after this instance, accessing or emplacing the same, or others similar

to, black plastic container in the same vicinity beneath the rear trunk area of his vehicle. Such

activity occurred as recently as 1/19/20. Based on my experience, such a container, while

compact, is of sufficient size to conceal digital storage media, narcotics, small weapons or other

sensitive items.
       15.     On or around July 11, 2019, FBI personnel became aware of an extortion threat

made by Cantwell via the “Telegram” secure social messaging platform. In the exchange, which

occurred on June 15-16, 2019, Cantwell threatened to rape the wife of another individual. The

individual, known by the online alias as “Cheddar Mane”, aka “Cheddar Man” (“CM”), is a

known member of Bowl Patrol. As part of the extortion threat, Cantwell (CC) threatened to

harm CM’s family unless he provided identifying information for the Bowl Patrol’s known

leader, “Vic Mackey”. Screen captures of the exchange were obtained from open sources, as

shown below:

               June 15, 2019
               CC: I guess you forgot the lesson which kept you away for a short while. Do
               you need to be reminded?
               [CM’s HOME ADDRESS]
               CM:    What are you talking about
               Some fag pretends to be you
               What do you even stand to gain here
               Let’s think about this. Every time someone you think is in BP talks shit about
               you – a public figure – you threaten to dox me? Say you did. What then?
               I honestly don’t know what I even did.
               I followed a link into a group I didn’t even know you were in.
               June 16, 2019
               CC:    Get a fucking life or I will ruin the one you have.
               Don’t bother anyone, then you won’t have to worry about crossing me.
               CM: I haven’t given you any thought and it was an honest mistake. Didn’t
               even know you were in there or I’d have thought better of it. Other than that, all I
               can do is just leave you the fuck alone and tell other people to do the same –
               which I have done.
               Seriously man I couldn’t care less about what you are trying to do these days.
CC: You’re a fucking liar. You came here with your loser fucking pals
because you have the attention span of a nigger and the morals of a kike, and
because of that fact, you are going to lose everything you have
Next time I post that photo, the faces won’t be blurred, and then you’re going to
start getting unexpected visitors
And I don’t care if it’s you causing the trouble, you’re the one who’s gonna suffer
cause you’re the one who I can get
If you wanna dox Vic, he’s a better target, but if you give me fake info, then your
wife is gonna have trouble sleeping at night until she leaves you and takes your
kids away
CM:     What picture are you even talking snout
About
CC:     Fuck around and I’ll remind you the hard way
CM: So I am assuming peach took the picture. Guess that means you don’t
care what happens to her either
CC: As a matter of fact, I don’t. So if you don’t want me to come and fuck
your wife in front of your kids, then you should make yourself scarce
Give me Vic, it’s your only out
I guess I’m going to have to prove my seriousness
CM:     Show me the picture you have
CC:     No
[PHOTO OF CM’s WIFE & CHILDREN]
More where that came from.
I bet one of my incel listeners would love to give her another baby.
You think the FBI would take issue with an LSD user owning guns around kids?
[PHOTO OF CM WITH STRIPS ON TONGUE]
Give me Vic
CM:     I don’t own guns or do drugs
CC:     Lol
OK I guess you’re not going to give me what I want
Fine. Good luck
              CM:     I don’t even have his dox
              CC:     Guess you’re fucked then
              Alright, since you’re obviously not understanding the severity of this, I’ll do you
              a favor.
              On Tuesday I’m going to send every episode of BowlCast along with your
              identifying information to whatever the local equivalent of CPS is in your
              jurisdiction.
              This way the information won’t be public, yet.
              On Tuesday you should be able to talk to your wife and kids and get them to all
              have their stories straight. get anything incriminating out of the house.
              But I’m pretty sure once that visit comes, you’ll understand that this is serious.
              If that doesn’t work, I’ll escalate until I get what I want.
              Tell Vic that if he gives himself up, he can save your family
              He won’t do it, but at least then you’ll know for certain that you chose the wrong
              side
              CM: Lol you’re such a fucking nobody Chris. Do your worst you crazy junkie
              loser. Go boof some meth up your asshole you faggot ass kike
       16.    On 7/17/19, Cantwell emailed the FBI in Bedford, NH, regarding harassment

from the “Bowl Patrol.” He claimed to have been victimized via his websites, servers, and

phone services used in support of his podcast shows, Radical Agenda and Outlaw Conservative.

Previous attempts were made by FBI personnel to discuss the matter via telephone and in person,

but Cantwell insisted on recording any such conversations. Cantwell instead elected to continue

to communicate with the FBI via email, so he could create records of all proceedings. Over the

following months, Cantwell emailed the FBI dozens of times, providing voluminous information,

which he claimed supported the harassment allegations.

       17.    On 8/28/19, Cantwell provided to the FBI unmasked, digital images of CM’s

family and “Cheddar Man” himself. The images were the same images shared during the

message exchange between Cantwell and CM on 6/15/19 – 6/16/19. Cantwell also provided a
screen capture displaying the home address of “Cheddar Man”, which was also provided during

the same referenced message exchange.

       18.     On 9/17/19, Cantwell was interviewed by FBI personnel. Cantwell explained that

he had asked “Cheddar” for “Mackey's” info and threatened to dox him and call Child Protective

Services (CPS) if he did not provide it. (CM and his wife live in a different state and are the

parents of three small children.) According to Cantwell, other individuals claimed to Cantwell

that this was extortion. Cantwell stated, “I believe you are already aware of this exchange” and

“I don't think I need to say anything else about that, but I guess I just did.” At the time he

confronted “Cheddar”, Cantwell felt he did not have protection from law enforcement and that

he had to take action himself. Cantwell indicated that after the corresponding exchange with

“Cheddar”, he deleted the chat and called CPS the next day.

       19.     Cantwell also provided the name and phone number of another supposed victim

of harassment from the Bowl Patrol, who also could corroborate his complaint. KF was a former

romantic interest of Cantwell who provided Cantwell with the home address and family photos

of “Cheddar Man”. KF was a former associate of multiple Bowl Patrol members, including

“Cheddar Man” and “Hardmaus”. KF was known by the online moniker, “Peach”. Cantwell

advised FBI personnel that KF was aware of his communications with the FBI, and that she

would be willing to speak with investigators to substantiate Cantwell’s claims.

       20.     During the same interview, Cantwell told investigators he retained some screen

shots concerning “Mosin Nagant” from Gab. Cantwell subsequently emailed related digital

images to the FBI on 9/18/19. Cantwell also described PN, aka “UnclePaul1488”, as a well-

known affiliate of Bowl Patrol who was often referred to online as “Uncle Paul”. Cantwell

retained email records of Telegram abuse he reported which included PN's email address.
According to Cantwell, PN had his own Telegram Channel which he used to egg on the Bowl

Patrol and other would-be violent actors.

       21.     Late on 10/8/19, Cantwell was observed by FBI personnel in Maryland walking

back and forth from the residence he often shared with his known girlfriend, ID, and his Ford

Taurus. Cantwell and ID were known to stay together at a residence located at

    Arnold, MD. At the time, Cantwell was observed multiple times carrying many items,

including a black box, multiple bags and backpacks, a possible PC, a computer tower, a suitcase,

a large white plastic bag, and other miscellaneous items. Cantwell subsequently departed

Maryland and returned to New Hampshire with the previously listed items.

       22.     In October 2019, “Cheddar Mane” (CM) and his wife were interviewed by FBI

personnel. Both said that they took Cantwell’s threat seriously and were afraid for their family’s

safety. CM verified that the threatening communication occurred during a message exchange via

the Telegram application. CM reiterated he took the threat very seriously, and he had taken

measures to protect his family. He deleted his Telegram account following the threat and

removed his Facebook account. He also attempted to remove his personal data from a number of

websites. CM was typically armed and usually had a gun within reach. He also purchased a

camera to see who came and left his driveway. CM also indicated he had retained screen shots

of the threatening message exchange with Cantwell for his own records, and that after the threats

he had circulated screen shots of the threats on-line.

       23.     On 10/24/19, Cantwell was interviewed again by FBI personnel and was shown

an email he previously sent to the FBI. The email contained a paragraph that begins with, “The

CPS thing was a guy who goes by the name of Cheddar Mane.”, as well as other excerpts

including, “I threatened to expose his identify if he continued harassing and defaming me.” and
Page 11 redacted for the following reason:
---------------------
“Hardmaus” and that’s how he got the information for “Cheddar Man”. Throughout the call KF

expressed her reluctance to cooperate with law enforcement, even in order to corroborate

harassment claims by Cantwell against members of Bowl Patrol.

       26.     On 1/6/20, Cantwell returned from a brief stay in Maryland to his known

residence in Keene, NH, as observed by FBI personnel. The following morning, he was

observed unloading his vehicle taking multiple items into the residence. Items removed from

Cantwell’s vehicle included tripods, at least one computer, monitors, a keyboard box, garments,

a printer, a projector or fan, a toolbox, a drill, a camera bag, backpacks, duffel bags, a black

storage bin, and Amazon and USPS priority cardboard boxes.

       27.     Previous open source research revealed an Amazon.com Wish List for Chris

Cantwell. The list featured a photo of Cantwell recognizable from the previously referenced,

original VICE News documentary about Charlottesville. This wish list was observed to contain

various forms of digital storage media such as portable hard drives and USB storage drives

(thumb drives), as well as a wireless (Wi-Fi) router, recording equipment, and other

miscellaneous items. Cantwell has referred to this list often during multiple episodes of his

podcast / webcast shows, as he encourages followers to support him by purchasing items.

       28.     Cantwell has posted numerous articles between his multiple websites regarding

privacy, tradecraft, and operational security (OPSEC). He emphasizes use of the Dark Web and

TOR (The Onion Router), virtual private networks (VPNs), secure email, secure operating

systems, Russia-based software, encrypted communication applications, tax avoidance, and use

of cryptocurrency. Cantwell has also posted information on tracking and search tools used both

to aid in online anonymity as well as to research sensitive, personal information about

adversaries in order to “dox” them, or broadcast their private or identifiable information online.
       29.     Cantwell has typed recent statements to law enforcement further demonstrating

habits of creating digital records and archiving digital information as well as acknowledgement

of potential wrongdoings:

               “I’d be interested in providing you with a USB drive containing video and other

               information from my legal problems in the Commonwealth of Virginia… I’d be

               shocked to find such doubts did not exist within the KPD, given some of the

               ridiculous things that I’ve said and done over the years.”

               “I’m typically in compliance with the law.”

       30.     Investigative research has not revealed any physical location of employment for

Cantwell. In addition, he has not been observed traveling to or from any known work location

with any adherence to a regular schedule. All accounts provided by Cantwell indicate he is self-

employed and relies on donations and financial support from others. Cantwell is also believed to

record his online podcasts / webcast shows from his residence. This includes periods of time in

2019 when Cantwell stayed in Maryland with his known girlfriend, and indicated at the

beginning of his regular shows that he was recording in Maryland.

       31.     During the course of this investigation, no other vehicles of similar resemblance

to the black Ford Taurus [NH 3386505] have been observed at or in the vicinity of 103 S Lincoln

St in Keene, NH, the location of Cantwell’s known residence. Cantwell was the only individual

observed accessing or driving [NH 3386505] during the same timeframe.

       32.     Based on my training and experience as a federal law enforcement agent and as a

previous digital forensic examiner, as well as that of many colleagues involved in this

investigation, combined with the totality of the circumstances and extensive evidence revealed

during the course of this investigation, there is probable cause to believe Christopher Cantwell
has been involved in making threats of violence via interstate communications. Probable cause

also exists to believe Cantwell has attempted to undermine and manipulate efforts by law

enforcement to detect or prevent related criminal activity, as demonstrated by his limited

cooperation with federal law enforcement, which occurred only after he transmitted threatening

communications to his victims, and after he was told by others he may have criminal culpability

as a result. Cantwell also indicated he kept minimal records of direct communications with

members of Bowl Patrol, although he has demonstrated routine desire to record phone

conversations and to thoroughly document other activities. Cantwell also has demonstrated

significant acumen and advanced knowledge of tactics and techniques to avoid detection by law

enforcement in order to hide his true actions and any potential co-conspirators. Recently,

Cantwell has also been observed physically relocating computer equipment between multiple

states, which potentially contains evidence of the aforementioned violations. Research indicates

the Telegram messaging application can be used on a variety of platforms including mobile

phones, as well as directly from web browsers on desktop or laptop computers. Accordingly,

probable cause exists that Cantwell transmitted, or stored records of, threatening

communications via a combination of devices. Moreover, the combination of these facts also

supports the existence of probable cause that Cantwell has previously and continues to use

hidden containers as depicted in Attachment A-2 to conceal potential evidence.

                                         CONCLUSION

       33.     Based on the aforementioned related facts, I submit that this Affidavit supports

probable cause for a warrant to search the residence located at 103 S Lincoln St, Apt 1, Keene,

NH, and the black Ford Taurus [NH 3386505], as described in Attachments A-1 and A-2,

respectively, and to seize items described in Attachments B-1 and B-2, believed to be evidence
of the offenses committed by Cantwell.

       34.    I hereby swear under oath that the information set forth in this Affidavit is true

and correct to the best of my knowledge, information, and belief.




Subscribed and sworn to before me on January 21, 2020, at Concord, New Hampshire.




                                                             /s/ Andrea K. Johnstone
                                                            Honorable Andrea K. Johnstone
                                                            United States Magistrate Judge
                                                            District of New Hampshire
                                      ATTACHMENT A-1

                                     Property to Be Searched

       The property to be searched is 103 S Lincoln St, Apt 1, Keene, NH 03431, identified as

the residence of Christopher Cantwell. The primary structure is a two-story, off white, multi-unit

building with no shutters and a dark roof, as well as a side driveway and parking area accessible

from S Lincoln St. Christopher Cantwell’s residence is known to be Apt 1, which encompasses

the entire first floor of the structure. The residence is accessed by an exterior door accessible

from the porch on the driveway side of the house. The driveway is accessible from S Lincoln St,

immediately across the street from the playground of the Monadnock Waldorf School.

       Also to be searched on the property is a common storage area in the basement which is

accessible by all tenants, including Cantwell.
                                      ATTACHMENT A-2

                                    Property to Be Searched

       The property to be searched is a black Ford Taurus bearing license plate [NH 3386505].

The vehicle is registered to and typically operated by Christopher Cantwell. The vehicle is usually

parked at Cantwell’s known residence, as described above, located at 103 S Lincoln St, Keene,

NH. Cantwell has been observed to use hidden storage compartments in and around the vehicle

as depicted below:
                                        ATTACHMENT B-1

                                    Particular Items to be Seized

         1.      All records relating to violations of Section 875 of Title 18, those violations

involving Christopher C. Cantwell and occurring after October 2018, including:


              a. Records and information relating to interstate threats or extortion against

                 “Cheddar Mane,” CM’s family, or persons associated with the Bowl Patrol;


              b. Records and information relating to Cantwell’s communications with Child and

                 Protective Services regarding Cheddar Mane and his family;


              c. Records and information, including photographs, relating to Cheddar Mane, his

                 family, and his location and residence;


              d. Records and information relating to Cantwell’s disputes with and antipathy for

                 Cheddar Man, Vic Mackay, and other members of the Bowl Patrol;


              e. Records and information relating to Cantwell’s use of and control over a

                 Telegram messaging account;


              f. Records and information relating to the destruction of evidence of the crimes

                 described above; and


              g. Records and information relating to the identity or location of Cantwell and the

                 victim.


         2.      Computers or storage media used as a means to commit the violations described

above.
       3.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):


            a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs,

               registry entries, configuration files, saved usernames and passwords, documents,

               browsing history, user profiles, email, email contacts, “chat,” instant messaging

               logs, photographs, and correspondence;


            b. evidence of software that would allow others to control the COMPUTER, such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence

               of the presence or absence of security software designed to detect malicious

               software;


            c. evidence of the lack of such malicious software;


            d. evidence indicating how and when the computer was accessed or used to

               determine the chronological context of computer access, use, and events relating

               to crime under investigation and to the computer user;


            e. evidence indicating the computer user’s state of mind as it relates to the crime

               under investigation;


            f. evidence of the attachment to the COMPUTER of other storage devices or similar

               containers for electronic evidence;
             g. evidence of counter-forensic programs (and associated data) that are designed to

                eliminate data from the COMPUTER;


             h. evidence of the times the COMPUTER was used;


             i. passwords, encryption keys, and other access devices that may be necessary to

                access the COMPUTER;


             j. documentation and manuals that may be necessary to access the COMPUTER or

                to conduct a forensic examination of the COMPUTER;


             k. records of or information about Internet Protocol addresses used by the

                COMPUTER;


             l. records of or information about the COMPUTER’s Internet activity, including

                firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

                web pages, search terms that the user entered into any Internet search engine, and

                records of user-typed web addresses;


             m. contextual information necessary to understand the evidence described in this

                attachment.


        4.      Routers, modems, and network equipment used to connect computers to the

Internet.


        As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).


       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.


       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
                                        ATTACHMENT B-2

                                    Particular Items to be Seized

         1.      All records relating to violations of Section 875 of Title 18, those violations

involving Christopher C. Cantwell and occurring after October 2018, including:


              a. Records and information relating to interstate threats or extortion against

                 “Cheddar Mane,” CM’s family, or persons associated with the Bowl Patrol;


              b. Records and information relating to Cantwell’s communications with Child and

                 Protective Services regarding Cheddar Mane and his family;


              c. Records and information, including photographs, relating to Cheddar Mane, his

                 family, and his location and residence;


              d. Records and information relating to Cantwell’s disputes with and antipathy for

                 Cheddar Man, Vic Mackay, and other members of the Bowl Patrol;


              e. Records and information relating to Cantwell’s use of and control over a

                 Telegram messaging account;


              f. Records and information relating to the destruction of evidence of the crimes

                 described above; and


              g. Records and information relating to the identity or location of Cantwell and the

                 victim.


         2.      Computers or storage media used as a means to commit the violations described

above.
       3.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):


            a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs,

               registry entries, configuration files, saved usernames and passwords, documents,

               browsing history, user profiles, email, email contacts, “chat,” instant messaging

               logs, photographs, and correspondence;


            b. evidence of software that would allow others to control the COMPUTER, such as

               viruses, Trojan horses, and other forms of malicious software, as well as evidence

               of the presence or absence of security software designed to detect malicious

               software;


            c. evidence of the lack of such malicious software;


            d. evidence indicating how and when the computer was accessed or used to

               determine the chronological context of computer access, use, and events relating

               to crime under investigation and to the computer user;


            e. evidence indicating the computer user’s state of mind as it relates to the crime

               under investigation;


            f. evidence of the attachment to the COMPUTER of other storage devices or similar

               containers for electronic evidence;
             g. evidence of counter-forensic programs (and associated data) that are designed to

                eliminate data from the COMPUTER;


             h. evidence of the times the COMPUTER was used;


             i. passwords, encryption keys, and other access devices that may be necessary to

                access the COMPUTER;


             j. documentation and manuals that may be necessary to access the COMPUTER or

                to conduct a forensic examination of the COMPUTER;


             k. records of or information about Internet Protocol addresses used by the

                COMPUTER;


             l. records of or information about the COMPUTER’s Internet activity, including

                firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

                web pages, search terms that the user entered into any Internet search engine, and

                records of user-typed web addresses;


             m. contextual information necessary to understand the evidence described in this

                attachment.


        4.      Routers, modems, and network equipment used to connect computers to the

Internet.


        As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).


       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.


       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
